Citation Nr: 9906772	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-06 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for a service-connected 
right eye disability with aphakia, with post-traumatic 
macular degeneration, post-operative intraocular lens 
implant, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to January 
1956. 
This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in October 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In May 1997, the Board remanded this case to the RO 
for the additional development. 

In November 1995, the veteran claimed that his left eye "had 
been abused over the years due to the lack of sight in my 
right eye," thus raising a claim of entitlement to service 
connection for left loss of visual acuity of the left eye, as 
secondary to service-connected right eye disability.  In its 
May 1997 remand, the Board found that the issue was 
inextricably intertwined with the current issue on appeal, an 
increased rating for right eye disability.  While the RO 
failed to adjudicate the secondary service connection issue, 
it is no longer intertwined with the increased rating issue 
because, even if service connection was in effect for the 
veteran's current left eye visual impairment, application of 
the visual acuity measures of both eyes (obtained by VA eye 
examination pursuant to the Board's May 1997 remand) to the 
applicable rating criteria, the veteran would not be entitled 
to a higher rating for his service-connected right eye 
disability.  Thus, there is no real potential that the 
conclusion reached in the secondary service connection claim 
would have a meaningful impact upon the increased rating 
issue.  Hoyer v. Derwinski, 1 Vet. App. 180 (1991).  
Nevertheless, as indicated in the Board's remand, the RO must 
adjudicate the veteran's claim of entitlement to secondary 
service connection for a left eye disorder.  The Court has 
determined that a remand by the Board confers upon a 
claimant, as a matter of law, the right to compliance with 
remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998). 


FINDING OF FACT

The veteran's service-connected right eye disability is 
primarily manifested by aphakia, with post-traumatic macular 
degeneration, post-operative intraocular lens implant, and 
uncorrected right eye visual acuity of 20/100. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for service-connected right eye disability with aphakia, with 
post-traumatic macular degeneration, post-operative 
intraocular lens implant, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.383, 4.75, 4.80, 
4.84a, Diagnostic Codes 6029, 6077, 6079 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran has presented a 
claim that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim that 
is plausible.  The United States Court of Appeals for 
Veterans Claims (Court) has held that an allegation that a 
service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1997).  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Diagnostic Code 6029 provides that unilateral or bilateral 
aphakia will be rated as 30 percent disabling, as a minimum 
rating that is not to be combined with any other rating for 
impaired vision.  The corrected vision will be taken one step 
worse than the ascertained value, but not better than 20/70.  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.84a, Diagnostic Code 
6029, Note. 

Where a veteran has 20/100 (6/30) vision in one eye and 20/40 
(6/12) vision in the other eye, a 10 percent rating is 
warranted.  38 C.F.R. § 4.84a, Diagnostic Code 6079.  Where a 
veteran has 20/200 (6/60) vision in one eye and 20/40 (6/12) 
vision in the other eye, a 20 percent rating is warranted.  
38 C.F.R. § 4.84a, Diagnostic Code 6077.  

Effective from April 1958, service connection was established 
for the veteran's post-traumatic macular degeneration and 
macular aphakia of the right eye, rated as 20 percent 
disabling.  Following cataract extraction in November and 
December 1982, a 30 percent rating was assigned.  An 
increased rating was denied by a Board decision in January 
1986.  Based on eye examinations in April 1995, in May 1995 
the veteran requested an increase in disability compensation. 

In July 1995, visual acuity (far) in the right eye was 
recorded as 20/400.  In December 1997, visual acuity in the 
right eye was recorded as 20/40, and the diagnosis was 
aphakia and chorioretinal scar of the right eye.  Due to 
contact lens intolerance, in February 1998, the veteran 
underwent an implantation of the anterior chamber intraocular 
lens in the right eye.  

In this veteran's case, the most recent evidence, a VA eye 
examination in July 1998, reflects that, following the 
February 1998 lens implantation, the veteran had corrected 
and uncorrected (near and far) visual acuity of 20/100 in the 
right eye.  The diagnosis was atrophic chronic retinal scar 
of the right eye with visual potential limited to 20/100.  
The veteran has uncorrected (near and far) visual acuity of 
20/30 in the left eye. 

As previously noted, bilateral or unilateral aphakia warrants 
a 30 percent rating.  An increased rating may be granted 
based on impaired visual acuity; however, where, as in this 
case, the veteran has corrected and uncorrected vision of 
20/100 in one eye (the ascertained value as measured by 
visual acuity testing), pushed to one step worse, to 20/200 
(in accordance with Diagnostic Code 6029), and 20/40 in the 
other eye, only a 20 percent rating would be warranted for 
impaired visual acuity.  The 30 percent rating for bilateral 
aphakia is not to be combined with this 20 percent rating for 
impaired vision.  38 C.F.R. § 4.84a.  Moreover, the veteran 
does not, in fact, have uncorrected visual acuity of 20/40 in 
the left eye, as required for a 20 percent rating, but of 
20/30.  38 C.F.R. § 4.84a, Diagnostic Code 6077.  
Accordingly, an increased rating is not warranted.

The Board also finds that there has been no showing that the 
veteran's service-connected right eye disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render the schedular 
standards inadequate and to warrant assignment of an extra-
schedular rating.  Surgeries in 1982 and another in February 
1998, for which the veteran was awarded temporary total 
ratings, do not constitute frequent hospitalization.  In the 
absence of such factors, the Board finds that an 
extraschedular rating is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

An rating in excess of 30 percent for a service-connected 
right eye disability with aphakia, with post-traumatic 
macular degeneration, post-operative intraocular lens 
implant, is denied.  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

- 2 -


- 1 -


